United States Court of Appeals
              for the district of columbia circuit



No. 98-5355                                  September Term, 1998

Judicial Watch, Inc. 
          Appellee 
               
     v.

Federal Election Commission, 
          Appellant


     Before:  Edwards, Chief Judge, Rogers, Circuit Judge, and Buckley, Senior
Circuit Judge.

                            O R D E R

     It is ORDERED, by the Court, sua sponte, that the decision for the Court filed on
May 7, 1999, be, and hereby is, amended as follows:

                    Title page, first paragraph of text, lines 4 and 5, delete the
          following: ", and occasion no need for a published opinion". 


                                        Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk

BY:
                                        Robert A. Bonner
Deputy Clerk


Filed on 7/28/99